

116 HR 5877 IH: YouthBuild International Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5877IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Ms. Omar introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Assistance Act of 1961 to establish a program to provide disadvantaged youth in developing countries with opportunities to receive education and employment skills, and for other purposes.1.Short titleThis Act may be cited as the YouthBuild International Act. 2.Program to provide disadvantaged youth in developing countries with opportunities to receive education and employment skillsSection 105 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151c) is amended by adding at the end the following:(d)Program To provide disadvantaged youth in developing countries with opportunities To receive education and employment skills(1)In generalThe President is authorized to establish a program to furnish assistance, on such terms and conditions as the President may determine, to developing countries—(A)to provide disadvantaged youth with opportunities to receive the education and employment skills necessary to achieve economic self-sufficiency in occupations in demand and postsecondary education and training opportunities;(B)to provide disadvantaged youth with opportunities for meaningful work and service to their communities;(C)to foster the development of employment and leadership skills and commitment to community development among youth in low-income communities;(D)to expand the supply of permanent affordable housing for homeless individuals and low-income families by utilizing the energies and talents of disadvantaged youth; and(E)to improve the quality and energy efficiency of community and other nonprofit and public facilities, including those facilities that are used to serve homeless and low-income families.(2)ReferenceThe program established pursuant to paragraph (1) may be referred to as the YouthBuild International program. .